896 N.E.2d 1061 (2008)
John RODRIGUEZ, petitioner,
v.
CHIEF LEGAL COUNSEL FROM DEPARTMENT OF HUMAN RIGHTS et al., respondents.
No. 107079.
Supreme Court of Illinois.
November 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its order in Rodriguez v. Chief Legal Counsel, From Department of Human Rights, et al., case No. 1-08-0749 (06/13/08), granting Board of Education of Niles Township High School District 219's Motion to Dismiss, insofar as it pertains to Illinois Department of Human Rights Charge No.2007 CN 2625, and review the matter to determine if another outcome is warranted.